Citation Nr: 0902090	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  96-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from April 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case has previously been before the Board on several 
occasions. In November 2002, the Board determined that new 
and material evidence had been received to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder. In April 2003, the Board undertook internal 
development of the issue.  In July 2003, the Board remanded 
the claim for further development pursuant to the 
jurisprudential precedent of Disabled American Veterans v. 
Secretary of Veterans Affairs; 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  The Board, in June 2004, remanded the claim so that 
proper notification could be dispatched to the veteran.  The 
Board denied entitlement to service connection for an 
acquired variously diagnosed psychiatric disorder in March 
2005.  The United States Court of Appeals for Veterans Claims 
(Court), in June 2006, vacated the Board's March 2005 
decision and remanded the case to the Board with instructions 
to comply with a Joint Motion for Remand.  The Board, in 
effectuating the Court's order, remanded the claim in May 
2007.  Disabled American Veterans submitted written argument 
in support of the veteran's appeal in September 2008.  All 
actions have been accomplished, and the claim is ripe for 
appellate review.  


FINDING OF FACT

1.  A personality disorder, first shown shortly after 
service, is not a disease for VA compensation purposes.

2.  There is medical evidence of a current diagnosis of 
schizophrenia, which was first shown many years after active 
service; the only competent evidence addressing the contended 
causal relationship weighs against a nexus between the 
veteran's schizophrenia and any incident of active service or 
his personality disorder.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include schizophrenia 
was not incurred or aggravated during active service, nor may 
a psychosis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  While not required, in 
this case the veteran was asked to provide any evidence in 
his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  This case was originally decided by the Board in March 
2005; however, this decision was vacated by the U.S. Court of 
Appeals for Veterans Claims on the basis that proper notice 
had not been dispatched to the veteran.  Thus remedial 
notification was necessary, and VA accomplished this 
notification by mailing a May 2007 letter.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  While no longer required, he was also notified of 
the need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claims be granted.  
While this notice was subsequent to the initial rating 
decision, such a timing deficiency is moot as the decision 
below represents a denial of the benefit sought.  See 
Dingess, supra.    

As noted above, the veteran was furnished a VCAA letter that 
included notice of what information or evidence was necessary 
to substantiate his claim.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  While the veteran does 
not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In the current case, a thorough VA psychiatric examination 
was afforded in March 2003, with an addendum opinion added in 
May 2003, which addressed the contended causal relationship 
between a current psychiatric disorder and service.  The 
Board finds that the evidence of record is adequate to 
adjudicate this appeal; there is no further duty to provide 
an examination or opinion.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(4); McLendon, supra.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Certain chronic conditions, such as psychoses, will be 
presumed to be service-connected if manifested to a 
compensable degree within the first post-service year.  See 
38 C.F.R. §§ 3.307; 3.309.  

Analysis
  
The veteran contends that service connection is warranted for 
his psychiatric disorder.  He asserts, in essence, that his 
schizophrenia began during or as the result of his period of 
active duty in the U.S. Air Force.  

A review of the service records indicates a general 
discharge, with a notation that the veteran was absent 
without leave (AWOL) in December 1971.  In his separation 
examination questionnaire, the veteran indicated that he had 
trouble with nervousness and excessive worry.  However, the 
separation examination of September 1972 was negative for any 
pertinent abnormal objective findings; the examiner stated 
that the veteran was free of mental and physical defects and 
no diagnosis of a psychiatric disorder was recorded.  

There is no post-service medical evidence of a psychosis 
within the first post-service year.  

Shortly after discharge, in 1974, the veteran first reported 
to a VA treatment facility with mental health complaints.  
After a five day hospital course, he was diagnosed with an 
inadequate personality, and was discharged back to the 
community.  Since this time, he has been variously diagnosed 
with several psychiatric disabilities, and has had a lengthy 
history of substance abuse and homelessness.  Most recently, 
the veteran was diagnosed as being schizophrenic, with a 
December 2007 letter from a VA psychiatrist confirming the 
diagnosis (the most current of record).  Thus, there is 
sufficient competent evidence of a current diagnosis of 
schizophrenia.  

The veteran underwent a VA psychiatric examination in March 
2003 to determine if there was any relationship between his 
in-service symptoms and any current psychiatric disorder that 
may be present.  See McLendon, supra.  The associated 
examination report, dated in March 2003, reflect a claims 
file review and thorough psychiatric examination.  That 
evaluation resulted in a diagnosis of schizophrenia but it 
did not include a nexus opinion.  However, in an addendum 
dated in May 2003, the psychiatrist observed that an 
inadequate personality disorder was diagnosed shortly after 
service and that following the 2003 examination the diagnosis 
was schizophrenia.  Since schizophrenia was not manifested in 
military service, the examiner concluded that the veteran's 
condition was "not service-connectable."  The psychiatrist 
specifically concluded that the personality disorder and the 
current psychotic disorder were unrelated.    

The gap of time of between in-service psychiatric complaints 
and the first post-service medical evidence of a diagnosis of 
the current acquired psychiatric disorder (schizophrenia) is, 
in itself, significant and it weighs against the appellant's 
claim. See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).  
The only nexus opinion also weighs against the claim.  As to 
the veteran's personality disorder shown shortly after 
service, service connection is not available for a 
personality disorder without competent medical evidence of a 
superimposed psychiatric disorder.  38 C.F.R. §§ 4.9, 4.127; 
VAOPGCPREC 82- 90; see also, Carpenter v. Brown, 8 Vet. App, 
240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 
(1992).  In the current instance, it has been established by 
a competent medical authority that the post-service 
development of a psychotic disorder (paranoid schizophrenia) 
is unrelated to the personality disorder manifest shortly 
after service separation.  That is, the onset of 
schizophrenia was not until many years after service 
separation, with the in-service behavioral abnormalities not 
related to the current schizophrenia.  This is the only 
competent opinion addressing the nexus question at hand.  

The only evidence which suggests a causal relationship 
between the current acquired psychiatric disorder and service 
comes from the veteran's own lay statements.  While the Board 
recognizes the veteran's ability, as a layperson, to note 
symptoms (e.g. feelings of anxiety, sadness), he has not been 
shown to have the medical credentials necessary to offer a 
competent opinion as to the etiology of his schizophrenia.  
See Espiritu, supra.  The causal origins of paranoid 
schizophrenia and the difference between manifestations of 
this disorder and of a personality disorder are not matters 
on which a layperson may competently render an opinion.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Thus, the preponderance of the competent medical evidence is 
against the veteran's claim for service connection.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  38 U.S.C.A. § 5107(b); see also 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


